UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2291


JENNIFER FIELDS,

                     Plaintiff - Appellant,

              v.

SICKLE CELL DISEASE ASSOCIATION OF AMERICA, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-cv-00482-FL)


Submitted: April 30, 2019                                          Decided: May 3, 2019


Before AGEE and DIAZ, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander C. Kelly, THE KIRBY G. SMITH LAW FIRM LLC, Charlotte, North
Carolina, for Appellant. Jennifer S. Jackman, Eric C. Rowe, WHITEFORD, TAYLOR &
PRESTON, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer Fields appeals the district court’s order granting the Defendant’s motion

to dismiss for lack of personal jurisdiction. We review a judgment dismissing an action

for lack of personal jurisdiction de novo but review for clear error the court’s underlying

factual findings. Consulting Engr’s Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir.

2009). Fields argues that the Defendant, a Maryland nonprofit corporation, established

minimum contacts with North Carolina by employing Fields as an independent contractor

with the knowledge that she would be teleworking from North Carolina, by providing her

with support to perform that work, and conducting business activities with her while she

teleworked in North Carolina. Fields contends that the district court further erred in

failing to analyze the Defendant’s contact with Fields in North Carolina outside of the

scope of the employment contracts. Finally, Fields argues that the court erred because

there were sufficient contacts between the Defendant’s interaction in North Carolina and

Fields’ employment discrimination claims.

       We have carefully reviewed the parties’ briefs and the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Fields v. Sickle Cell Disease Ass’n of Am., Inc., No. 5:17-cv-00482-FL (E.D.N.C.

Sept. 26, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED



                                            2